DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on September 27, 2018, is the U.S. national stage of an international PCT application, filed on March 8, 2017, and claims priority to a foreign application, filed on March 31, 2016.
Response to Amendment
This Office action is in response to the amendment and arguments on March 9, 2021. Claims 1-14 were canceled. Claims 15-29 were added. Claims 15-29 are pending for consideration in the present U.S. non-provisional application.
Response to Arguments
The arguments (pages 7-12) directed to the rejections under 35 U.S.C. 103 have been considered. The arguments are directed to the new claims, and considered moot in view of the new statement of rejection herein. Accordingly, the rejections under 35 U.S.C. 103 are revised.
Allowable Subject Matter
Claims 17, 18, 22 and 23 are objected to as being dependent upon a rejected base claim, but would be considered as allowable if rewritten in independent form to include all of the limitations of the respective base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior 

Claims 15, 16, 19-21 and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2017/0288819 A1) in view of Hao et al. (US 2014/0177491 A1).
15. A terminal (Chen, FIG. 8) comprising: 
a receiver (Chen, FIG. 8, Id.) that acquires, according to a downlink control information format, information (Hao, para. [0169], “Wherein, the uplink scheduling grant signaling is sent in a Physical Downlink Control Channel (PDCCH), and it can, but is not limited to, use a Downlink Control Information (DCI) format 0 or 4.”) indicating 
a resource position where a downlink data channel is mapped in a radio frame (Chen, para. [0060], “In some examples, a downlink assignment index (DAI) may also be used to indicate how many slot-duration TTI transmissions are scheduled for feedback in a PUCCH (e.g., slot 0 only, slot 1 only, or both slots within a carrier and across carriers). The DAI may count, cumulatively or in total, the number of scheduled DL transmissions. Additionally or alternatively, HARQ feedback may be sent using 1 ms-duration PUSCH with a similar timing as described herein for feedback provided in a 1 ms-duration PUCCH.” emphasis added.), and 
a timing when a HARQ response to the downlink data is transmitted (Chen, para. [0084], “At step 805, base station 105-a may receive an indication of UE 115-a HARQ feedback capability. At step 810, base station 105-a may identify a capability of UE 115-a to provide HARQ feedback associated with TTIs of a second duration. At step 815, base station 105-a may select a HARQ timing mode based at least in part on the capability of the UE 115-a. At step 820, base station 105-a may transmit an indication of the HARQ timing mode to the UE 115-a.” emphasis added.); and 
a transmitter (Chen, FIG. 8, Id.) that transmits the HARQ response to downlink data received by the downlink data channel at the timing when the HARQ response to the downlink data is transmitted (Chen, para. [0085], “At step 825, base station 105-a may transmit a first transport block (TB) during a first transmission time interval (TTI) and second TB during a second TTI of a second duration. Additionally, the first TB may be associated with an uplink (UL) resource for HARQ feedback, which may be based at least in part on a downlink (DL) control channel transmitted during a time period four times the second duration prior to the transmission of the first TB.” emphasis added.)
Chen et al. may not seem to describe the identical claimed invention, such as acquiring, according to a downlink control information format, information. In the same field of endeavor, Hao et al. provides prior art disclosure and suggestions for the claimed invention, such as acquiring, according to a downlink control information format, information (Hao, para. [0169], “Wherein, the uplink scheduling grant signaling is sent in a Physical Downlink Control Channel (PDCCH), and it can, but is not limited to, use a Downlink Control Information (DCI) format 0 or 4.” Id.) The prior art disclosure and suggestion(s) of Hao et al. are for reasons of maximally using existing HARQ timing relationships to implement cross-carrier scheduling (Hao. para. [0018], “In order to solve the above problem, the present document provides a base station, a terminal, a system and a method for performing data transmission in a TDD system, which maximally uses the existing HARQ timing relationships to implement the cross-carrier scheduling.”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of maximally using existing HARQ timing relationships to implement cross-carrier scheduling.
16. A terminal (Chen, FIG. 8, Id.) comprising: 
a processor coupled to a receiver (Chen, FIG. 8, Id.) that acquires, according to a downlink control information format, information (Hao, para. [0169], “Wherein, the uplink scheduling grant signaling is sent in a Physical Downlink Control Channel (PDCCH), and it can, but is not limited to, use a Downlink Control Information (DCI) format 0 or 4.” Id.) indicating 
a resource position where an uplink data channel is mapped in a radio frame (Chen, para. [0060], “In some examples, a downlink assignment index (DAI) may also be used to indicate how many slot-duration TTI transmissions are scheduled for feedback in a PUCCH (e.g., slot 0 only, slot 1 only, or both slots within a carrier and across carriers). The DAI may count, cumulatively or in total, the number of scheduled DL transmissions. Additionally or alternatively, HARQ feedback may be sent using 1 ms-duration PUSCH with a similar timing as described herein for feedback provided in a 1 ms-duration PUCCH.” emphasis added. Id.), and 
a timing when a HARQ response to uplink data is received from a base station (Chen, para. [0084], “At step 805, base station 105-a may receive an indication of UE 115-a HARQ feedback capability. At step 810, base station 105-a may identify a capability of UE 115-a to provide HARQ feedback associated with TTIs of a second duration. At step 815, base station 105-a may select a HARQ timing mode based at least in part on the capability of the UE 115-a. At step 820, base station 105-a may transmit an indication of the HARQ timing mode to the UE 115-a.” emphasis added. Id.), 
wherein the receiver receives, at the timing when the HARQ response to the uplink data is received (Chen, para. [0085], “At step 825, base station 105-a may transmit a first transport block (TB) during a first transmission time interval (TTI) and second TB during a second TTI of a second duration. Additionally, the first TB may be associated with an uplink (UL) resource for HARQ feedback, which may be based at least in part on a downlink (DL) control channel transmitted during a time period four times the second duration prior to the transmission of the first TB.” emphasis added. Id.), 
scheduling information for retransmission data (Chen, para. [0061], “In some cases, low latency HARQ timing may include UL scheduling or HARQ timing for joint grants. If a joint grant operation is supported, the UL scheduling/HARQ timing may be based on timing of slot 0. For example, a control channel may be legacy PDCCH or shortened EPDCCH (i.e., EPDCCH only slot 0), where scheduling may be in both slot 0 and slot 1. In other words, if a 1 ms-duration PUCCH is used for HARQ feedback, the control channel scheduling a PUSCH transmission in slot-duration TTI may be present in slot 0. In such cases, for slot 1 low latency PUSCH transmission, there may be 1 ms for base station to process and determine whether to perform re-transmissions or not (some relaxation is possible as in the DL, but not necessary).” emphasis added.), or 
a HARQ response to data transmitted by the uplink data channel (Chen, para. [0085], “At step 825, base station 105-a may transmit a first transport block (TB) during a first transmission time interval (TTI) and second TB during a second TTI of a second duration. Additionally, the first TB may be associated with an uplink (UL) resource for HARQ feedback, which may be based at least in part on a downlink (DL) control channel transmitted during a time period four times the second duration prior to the transmission of the first TB.” emphasis added. Id.)
Chen et al. may not seem to describe the identical claimed invention, such as acquiring, according to a downlink control information format, information. In the same field of endeavor, Hao et al. provides prior art disclosure and suggestions for the claimed invention, such as acquiring, according to a downlink control information format, information (Hao, para. [0169], Id.) The prior art disclosure and suggestion(s) of Hao et al. are for reasons of maximally using existing HARQ timing relationships to implement cross-carrier scheduling (Hao. para. [0018], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of maximally using existing HARQ timing relationships to implement cross-carrier scheduling.
19. The terminal according to claim 15, wherein the resource position where the downlink data channel is mapped is divided into a plurality of segments (Chen, para. [0060], Id.), and 
the receiver receives downlink data mapped to one or more segments which are designated by a downlink control information (Chen, para. [0060], Id.)
20. The terminal according to claim 16, wherein the resource position where the uplink data channel is mapped is divided into a plurality of segments (Chen, para. [0060], Id.), and 
the terminal further comprises a transmitter that transmits uplink data using resources of one or more segments designated by an uplink grant (Chen, para. [0060], Id.)
21. The terminal according to claim 19, wherein the receiver acquires information indicating a range of the plurality of segments through at least one of an RRC message and the downlink control information (Chen, para. [0060], Id.)
24. A communication method (Chen, FIG. 8, Id.) comprising: 
acquiring, according to a downlink control information format, information (Hao, para. [0169], Id.) indicating 
a resource position where a downlink data channel is mapped in a radio frame (Chen, para. [0060], Id.), and 
a timing when an HARQ response to downlink data is transmitted (Chen, para. [0084], Id.); and 
transmitting an HARQ response to downlink data received by the downlink data channel at the timing when the HARQ response to the downlink data is transmitted (Chen, para. [0085], Id. cf. Claim 15).
Chen et al. may not seem to describe the identical claimed invention, such as acquiring, according to a downlink control information format, information. In the same field of endeavor, Hao et al. provides prior art disclosure and suggestions for the claimed invention, such as acquiring, according to a downlink control information format, information (Hao, para. [0169], Id.) The prior art disclosure and suggestion(s) of Hao et al. are for reasons of maximally using existing HARQ timing relationships to implement cross-carrier scheduling (Hao. para. [0018], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of maximally using existing HARQ timing relationships to implement cross-carrier scheduling.
25. A communication method (Chen, FIG. 8, Id.) comprising: 
acquiring, according to a downlink control information format, information (Hao, para. [0169], Id.) indicating 
a resource position where an uplink data channel is mapped in a radio frame (Chen, para. [0060], Id.), and 
a timing when an HARQ response to uplink data is received from the base station (Chen, para. [0084], Id.); and 
receiving at least one of an HARQ response to data transmitted by the uplink data channel and retransmission data scheduling information at the timing when the HARQ response to the uplink data is received (Chen, paras. [0061], [0085], Id. cf. Claim 16).
Chen et al. may not seem to describe the identical claimed invention, such as acquiring, according to a downlink control information format, information. In the same field of endeavor, Hao et al. provides prior art disclosure and suggestions for the claimed invention, such as acquiring, according to a downlink control information format, information (Hao, para. [0169], Id.) The prior art disclosure and suggestion(s) of Hao et al. are for reasons of maximally using existing HARQ timing relationships to implement cross-carrier scheduling (Hao. para. [0018], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of maximally using existing HARQ timing relationships to implement cross-carrier scheduling.
26. A base station (Chen, FIG. 8, Id.) comprising: 
a transmitter (Chen, FIG. 8, Id.) that transmits, according to a downlink control information format, information (Hao, para. [0169], Id.) indicating 
a resource position where a downlink data channel is mapped in a radio frame (Chen, para. [0060], Id.), and 
a timing when an HARQ response to the downlink data is transmitted from a terminal (Chen, para. [0084], Id.); and 
a receiver (Chen, FIG. 8, Id.) that receives the HARQ response to downlink data received by the downlink data channel at the timing when the HARQ response to the downlink data is transmitted (Chen, para. [0085], Id. cf. Claim 15).
Chen et al. may not seem to describe the identical claimed invention, such as transmitting, according to a downlink control information format, information. In the same field of endeavor, Hao et al. provides prior art disclosure and suggestions for the claimed invention, such as transmitting, according to a downlink control information format, information (Hao, para. [0169], Id.) The prior art disclosure and suggestion(s) of Hao et al. are for reasons of maximally using existing HARQ timing relationships to implement cross-carrier scheduling (Hao. para. [0018], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of maximally using existing HARQ timing relationships to implement cross-carrier scheduling.
27. A base station (Chen, FIG. 8, Id.) comprising: 
a processor coupled to a transmitter (Chen, FIG. 8, Id.) that transmits, according to a downlink control information format, information (Hao, para. [0169], Id.) indicating 
a resource position where an uplink data channel is mapped in a radio frame (Chen, para. [0060], Id.), and 
a timing when an HARQ response to uplink data is received from a base station (Chen, para. [0084], Id.), 
wherein the transmitter transmits, at the timing when the HARQ response to the uplink data is received (Chen, para. [0085], Id.), 
scheduling information for retransmission data (Chen, para. [0061], Id.), or 
a HARQ response to data transmitted by the uplink data channel (Chen, para. [0085], Id. cf. Claim 16).
Chen et al. may not seem to describe the identical claimed invention, such as transmitting, according to a downlink control information format, information. In the same field of endeavor, Hao et al. provides prior art disclosure and suggestions for the claimed invention, such as transmitting, according to a downlink control information format, information (Hao, para. [0169], Id.) The prior art disclosure and suggestion(s) of Hao et al. are for reasons of maximally using existing HARQ timing relationships to implement cross-carrier scheduling (Hao. para. [0018], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of maximally using existing HARQ timing relationships to implement cross-carrier scheduling.
28. A wireless communication system (Chen, FIG. 8, Id.) comprising: 
the terminal according to claim 15: and 
a base station (Chen, FIG. 8, Id.) comprising: 
a second transmitter (Chen, FIG. 8, Id.) that transmits, according to the downlink control information format, the information (Hao, para. [0169], Id.) indicating 
the resource position where the downlink data channel is mapped in the radio frame (Chen, para. [0060], Id.), and 
the timing when the HARQ response to the downlink data is transmitted from the terminal (Chen, para. [0084], Id.); and 
a second receiver (Chen, FIG. 8, Id.) that receives the HARQ response to the downlink data received by the downlink data channel at the timing when the HARQ response to the downlink data is transmitted (Chen, para. [0085], Id. cf. Claim 15).
29. A wireless communication system (Chen, FIG. 8, Id.) comprising: 
the terminal according to claim 16; and 
a base station (Chen, FIG. 8, Id.) comprising: 
a second processor coupled to a transmitter (Chen, FIG. 8, Id.) that transmits, according to the downlink control information format, the information (Hao, para. [0169], Id.) indicating 
the resource position where the uplink data channel is mapped in the radio frame (Chen, para. [0060], Id.), and 
the timing when the HARQ response to the uplink data is received from the base station (Chen, para. [0084], Id.), 
wherein the transmitter transmits, at the timing when the HARQ response to the uplink data is received (Chen, para. [0085], Id.), 
the scheduling information for the retransmission data (Chen, para. [0061], Id.), or 
the HARQ response to the data transmitted by the uplink data channel (Chen, para. [0085], Id. cf. Claim 16).
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Eriksson (US 2013/0250869 A1) provides prior art disclosure considered relevant to the subject matter of the claimed invention (Eriksson, Abstract, “The teachings herein disclose methods (600, 700) and apparatuses (36, 50) for dynamically rescheduling retransmissions from a selected Hybrid Automatic Repeat reQuest, "HARQ", process, based on temporarily remapping the selected HARQ process to one or more subframes (12) that are by default scheduled for another HARQ process running synchronously with the first HARQ process. One advantage of dynamic rescheduling is that a retransmission for a given HARQ process can be accelerated in time, as compared to when the retransmission would occur absent the remapping. In another advantageous aspect, in at least some embodiments, the control signalling (20) for dynamic rescheduling is included in the Downlink Control Information, "DCI", used to send scheduling grants for the HARQ processes, such that dynamic rescheduling uses control signalling (20) that is compatible with existing scheduling grant signalling.”)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing by using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http:// www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476